J-A02001-19
J-A02002-19

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.J.A., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: A.A., STEP MOTHER           :
                                        :
                                        :
                                        :
                                        :   No. 893 MDA 2018

        Appeal from the Dispositional Order Entered May 10, 2018
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                    No(s): CP-21-DP-0000124-2017


                                  *****

 IN THE INTEREST OF: L.J.A., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: J.S.A., FATHER              :
                                        :
                                        :
                                        :
                                        :   No. 933 MDA 2018

            Appeal from the Dispositional Order May 10, 2018
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                     No(s): CP-21-DP-0000124-2017



BEFORE: LAZARUS, J., DUBOW, J., and NICHOLS, J.

MEMORANDUM BY LAZARUS, J.:                        FILED MARCH 21, 2019

     Appellants A.A. (Stepmother) and J.S.A. (Father) each filed an appeal

from the order, entered in the Court of Common Pleas of Cumberland County,

adjudicating L.J.A. (Child) (DOB 8/11) dependent, requiring legal custody be

shared among M.M. (Mother), Father, and Cumberland County Children and
J-A02001-19
J-A02002-19



Youth (the Agency), and granting Mother and Father shared physical custody.

This dependency matter stems from a contentious custody battle between

Mother and Father. After our review, we affirm, based, in part, on the trial

court opinions authored by the Honorable N. Christopher Menges.1 See Trial

Court Opinion, Appeal of J.S.A., 7/13/18; Trial Court Opinion, Appeal of A.A.,

7/13/18.2

       Between April and August of 2017, the Agency received six referrals

from Father naming Child as the victim of abuse and identifying Mother as the

alleged perpetrator. Five of the referrals were deemed unfounded; the sixth,

which identified someone with whom Mother associates as the alleged

perpetrator, is the subject of this appeal.

       The Agency scheduled home visits, and the Agency caseworker

observed Child in both Mother’s home and Father’s home. According to the

caseworker’s observations, Child appeared comfortable in both homes.

       In August, the Agency caseworker made a scheduled visit to Child at

Father’s home.      The caseworker saw “circular red marks” on Child’s back.

Child told the caseworker she had fallen at daycare, however, Father and

____________________________________________


1 Because Father is a practicing attorney in Cumberland County, President
Judge Edward E. Guido appointed an out-of-county judge, Judge Menges, to
preside over the dependency hearing. Notably, Father is the Court Appointed
Mental Health Attorney for Cumberland County.

2The Guardian ad litem has not filed a brief and relies upon the trial court’s
opinion.



                                           -2-
J-A02001-19
J-A02002-19



Stepmother insisted the marks were not from a fall but, rather, were similar

to “injuries” precipitating the prior referrals.

       After a shelter care hearing on August 31, 2017,3 Child was placed with

paternal grandfather and step-grandmother. After several continuances, an

amended dependency petition, and four adjudicatory hearings held between

September 2017 and May 2018, the court adjudicated Child dependent. The

Agency presented expert testimony from Valentins Krecko, M.D., a board

certified child and adolescent psychiatrist.       Dr. Krecko opined that Child’s

recent behavioral issues, aggression toward animals and babies, was a result

of emotional abuse stemming from the custody battle.            N.T. Adjudicatory

Hearing, 4/18/18, at 31-34.

       The court found that “Father has coached the child to go along with his

fabricated theories. [Child] stated to her grandmother that Father had lied

about her being hit with a hammer [by Mother].” Trial Court Opinion, Appeal

of J.S.A., supra at 14.        The court also found that “Father has created a

mountain of documentation, which he intends to use as a weapon in the

custody battle.” Id.

       The court entered a disposition order that same day, finding Child

dependent and requiring legal custody of Child be shared among Mother,

Father and the Agency; the court also ordered physical custody of Child be
____________________________________________


3We note the typographical error, 2018 instead of 2017, on page 3 of the trial
court’s opinions with respect to the date of the shelter care hearing.



                                           -3-
J-A02001-19
J-A02002-19



returned to Mother and ordered Father have unsupervised visitation.4           The

order further provided:

        The Court hereby finds that the Child is a victim of child abuse as
        defined at 23 Pa.C.S. § 6303, in that [Father] and [Stepmother]
        are found to have been the perpetrators of emotional
        abuse/serious mental injury[.]

Order, 5/10/18.

        Father and Stepmother filed separate appeals from the order, which we

have consolidated sua sponte. See Pa.R.A.P. 513. Father raises the following

claims on appeal:

____________________________________________


4   The Juvenile Act provides:

        (a) General rule.--If the child is found to be a dependent child the
        court may make any of the following orders of disposition best
        suited to the safety, protection and physical, mental, and moral
        welfare of the child:

           (1) Permit the child to remain with his parents, guardian, or
           other custodian, subject to conditions and limitations as the
           court prescribes, including supervision as directed by the
           court for the protection of the child.

42 Pa.C.S.A. § 6351(a). Upon a finding of clear and convincing evidence that
the child is dependent, the court is authorized to remove a child from the
parents’ custody, or to permit the child to remain with his or her parents
subject to conditions. Id.; see also In interest of C.S., 580 A.2d 418 (Pa.
Super. 1990).

  We note that neither party challenged the trial court’s granting legal
custody of Child to the Agency as well as the parents, and then ordering that
Child return to Mother’s home. As a result, we do not have jurisdiction to
address whether the Juvenile Act or the Juvenile Court Procedural Rules
authorizes the trial court to grant legal custody to an agency as well as
parents, especially when the court returns the child to one of the parents.


                                           -4-
J-A02001-19
J-A02002-19


          1. Were the due process rights of [Father] violated when the
             lower court made a finding of emotional abuse, when
             emotional abuse was not part of either of the two
             dependency petitions?

          2. Did the lower court err as a matter of law or abuse its
             discretion in finding emotional abuse of the Child when CYS
             agreed that issue was part of a collateral proceeding and not
             part of the herein dependency petitions and the report of
             January 4, 2018 never having been served upon [Father]?

Father’s Brief, at 4.

       Stepmother raises the following claims on appeal:

          1. Whether the lower court erred as a matter of law and or
             abused its discretion in its order dated May 10, 2018, finding
             [Stepmother] was a perpetrator of emotional abuse?

          2. Whether the lower court erred as a matter of law or abused
             its discretion in its order dated May 10, 2018, finding
             [Stepmother] was given proper notice of the Agency’s
             intention to pursue a finding of emotional abuse?

          3. Whether the lower court erred as a matter of law or abused
             its discretion in its order dated May 10, 2018, that
             adjudicated Child dependent?5

          4. Whether the lower court erred as a matter of law or abused
             its discretion in denying the motion to release Child from
             shelter custody?

          5. Whether the lower court erred as a matter of law or abused
             its discretion in denying the motion to remove
             [Stepmother’s] name as legal custodian or guardian of
             [Child]?

Stepmother’s Brief, at 4.



____________________________________________


5In her brief, Stepmother noted that she no longer wished to pursue this claim
on appeal. See Stepmother’s Brief, at 4.

                                           -5-
J-A02001-19
J-A02002-19


      Our standard of review in dependency cases is well established;
      the standard this Court employs is broad. We accept the trial
      court’s factual findings that are supported by the record, and defer
      to the court’s credibility determinations. We accord great weight
      to this function of the hearing judge because he is in the position
      to observe and rule upon the credibility of the witnesses and the
      parties who appear before him. Relying upon his unique posture,
      we will not overrule [the trial court’s] findings if they are
      supported by competent evidence.

In re R.P., 957 A.2d 1205, 1211 (Pa. Super. 2008) (citations and quotations

omitted). “Although bound by the facts, we are not bound by the trial court’s

inferences, deductions, and conclusions therefrom; we must exercise our

independent judgment in reviewing the court’s determination, as opposed to

its findings of fact, and must order whatever right and justice dictate.” In re

C.J., 729 A.2d 89, 92 (Pa. Super. 1999) (citing In re Donna W., 472 A.2d
635 (Pa. Super. 1984) (en banc)). The trial court’s decision should not be

reversed merely because the record would support a different result. In re

Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012).

      Father claims he was denied due process when the court made a finding

of emotional abuse where the dependency petitions alleged physical abuse,

and, further, that the January 4, 2018 psychiatric re-evaluation, upon which

the Father claims the court’s finding was based, was not entered into evidence

or served upon Father. We find this claim meritless.

      The Juvenile Act governs state intervention in the parent-child

relationship. 42 Pa.C.S.A. § 6301 et seq.    In In re M.L., 757 A.2d 849, (Pa.

2000), our Supreme Court stated that a court



                                     -6-
J-A02001-19
J-A02002-19


      is empowered by 42 Pa.C.S. § 6341(a) and (c) to make a finding
      that a child is dependent if the child meets the statutory definition
      by clear and convincing evidence. If the court finds that the child
      is dependent, then the court may make an appropriate disposition
      of the child to protect the child’s physical, mental and moral
      welfare, including allowing the child to remain with the parents
      subject to supervision, transferring temporary legal custody to a
      relative or a private or public agency, or transferring custody to
      the juvenile court of another state. 42 Pa.C.S. § 6351(a).

Id. at 850-51. See also In re D.A., 801 A.2d 614 (Pa. Super. 2002) (en

banc). The Juvenile Act defines a dependent child as one who:

      is without proper parental care or control, subsistence, education
      as required by law, or other care or control necessary for his
      physical, mental, or emotional health, or morals. A determination
      that there is a lack of proper parental care or control may be based
      upon evidence of conduct by the parent, guardian or other
      custodian that places the health, safety or welfare of the child at
      risk, including evidence of the parent’s, guardian’s or other
      custodian’s use of alcohol or a controlled substance that places
      the health, safety or welfare of the child at risk[.]

42 Pa.C.S.A. § 6302 (emphasis added).

      Father’s argument is also meritless. The Agency filed an amended

dependency petition on December 6, 2017. The amended petition alleged that

Child was victim of abuse as defined at 23 Pa.C.S A. § 6303. Section 6303

defines child abuse as follows:

      (b.1) Child abuse.—the term “child abuse” shall mean
      intentionally, knowingly or recklessly doing any of the following:

                                    ****

            (3) causing or substantially contributing to serious mental
            injury to a child though any act or failure to act or a series
            of such acts of failures to act.


                                      -7-
J-A02001-19
J-A02002-19



23 Pa.C.S.A. § 6303(b.1)(3). Mental injury is, as pointed out by the Agency,

synonymous with emotional abuse. Moreover, Father (and Stepmother) were

both aware that Child was undergoing psychiatric evaluation, that the

contentious custodial battle could cause mental injury to Child, and that Child’s

demonstration of aggression and behavioral issues could be symptoms of

emotional abuse. Although Child’s initial evaluation did not reveal “serious

mental injury,” Father’s claim that he was not on notice of potential emotional

abuse is implausible.    See Report of Valentins F. Krecko, M.D., 9/21/17

(“[Child] is a 6-year-old girl who is embroiled in a bitter custody battle

between her parents. Multiple allegations of physical abuse have remained

unfounded. Regarding the concern of emotional abuse, while it is clear that

the hostile and contentious relationship between [Child’s] parents is not

emotionally healthy, their hostility does not meet the State legal requirement

that it be done `knowingly, intentionally, and recklessly.’ In addition,

psychiatric evaluation of [Child] today fails to reveal chronic or severe anxiety,

depression, agitation, psychosis, or reasonable fear of harm. Thus, [Child]

does not meet the State definition of a child with serious mental injury. . .

[Child] is too young to take sides in her parents’ custody dispute and should

not be asked to do so.”) (emphasis added). Although Dr. Krecko’s evaluation

of Child did not reveal serious mental injury at that time, Father was certainly

on notice that this was a significant “concern.”    In fact, at the hearing three

months later, on December 7, 2017, Dr. Krecko testified that he was asked to



                                      -8-
J-A02001-19
J-A02002-19



perform the September 21, 2017 evaluation to determine whether Child had

suffered emotional abuse as a result of the “high conflict” custody battle. N.T.

Hearing, 12/7/17, at 55. He testified that 65% of children involved in these

battles “will display clinical symptoms of anxiety severe enough to warrant

therapy. The other potential risks include problems with attachment due to

fear of abandonment or fear of being hurt, fears and phobias, physical

aggression, sleep disorders, clinical depression, oppositional behavior, just to

name some of them.”      Id. at 55-56.    The court questioned Dr. Krecko as

follows:

      Q: Dr. Krecko, you stated in your report and you testified today
      that you do not believe that [Child] has a serious mental injury,
      correct?

      A: Well, I said that on September 21st, and that was prior to
      being informed that she had actually developed some troublesome
      -- troubling aggression.

      Q: So, the fact that it’s been reported that she has now
      experienced some troublesome aggression, does that change your
      opinion as you stated it back on September 21?

      A: I would have to change my opinion. I’d have to say that
      because [Child] is experiencing problems with self-control and
      with behavior that she is -- that she is experiencing evidence of
      serious mental injury.

Id. at 60-61.

      We agree with the trial court that one “in [Father’s] position is on notice

that the issue of emotional abuse is, in fact, before the court.” Trial Court

Opinion, Appeal of J.S.A., supra at 7. See supra n.1; see also Matter of

C.R.S., 696 A.2d 840, 842 (Pa. Super. 1997) (purpose of dependency

                                      -9-
J-A02001-19
J-A02002-19



adjudication is to correct situation in which children lack proper parental care

and control necessary for their physical, mental or emotional health).     In

light of the foregoing, the trial court found, and we concur, that Father’s claim

of surprise at the February 14, 2018 hearing was disingenuous.         After our

review, we conclude that the record supports the court’s findings, and we rely

on Judge Menges’ opinion to dispose of Father’s claims.         See Trial Court

Opinion, Appeal of J.S.A., supra at 5-9.

       Stepmother raises four issues on appeal.          See note 3, supra.6

Stepmother’s primary concern, in issues one and five, is that the Agency

added her as “Custodian” in the December 6, 2017 amended dependency

petition. See Amended Dependency Petition, supra at 1. She argues that

she is neither a biological parent nor a legal guardian of Child, and, therefore,

she should not have been found to be a “perpetrator of emotional abuse.”

Stepmother’s Brief, at 13.

       The trial court found “with absolute certainty” that Stepmother falls into

the category of “other custodian,” as contemplated by section 6302 of the

Juvenile Act. Trial Court Opinion, Appeal of A.A., supra at 5. The record is

____________________________________________


6 The trial court states that a Pa.R.A.P. 1925(b) concise statement of errors
complained of on appeal was not filed along with the notice of appeal in
accordance with children’s fast track procedure. See Pa.R.A.P. 905(a)(2) (“If
the appeal is a children’s fast track appeal, the concise statement of errors
complained of on appeal as described in Rule 1925(a)(2) shall be filed with
the notice of appeal and served in accordance with Rule 1925(b)(1).”). Our
review of the record indicates that, in fact, a Rule 1925(b) statement was filed
on June 1, 2018, simultaneously with the notice of appeal.

                                          - 10 -
J-A02001-19
J-A02002-19



replete with evidence that Stepmother, whom Child refers to as “mama,” is

considerably involved in parenting Child when Child is in Father’s custody,

which was 50% of the time. Stepmother prepares meals, oversees homework,

attends school functions and participates in Child’s therapy sessions.      N.T.

Hearing, 2/14/18, at 66, 190, 192-93; N.T. Hearing, 5/10/18, at 43-44, 60,

62, 111. Stepmother acts as a co-parent and, based on our review of the

record, the trial court properly characterized her as “other custodian.”

      The Agency made a prima facie case that Stepmother was one of the

perpetrators of abuse; the burden then shifted to Stepmother to demonstrate

that she was not a perpetrator. See In re L.Z., 111 A.3d 1164 (Pa. 2015).

Stepmother failed to do so. Based on the evidence provided over the four

hearings, the court found Father and Stepmother “acted in concert to make

multiple allegations of abuse against Mother.” Trial Court Opinion, Appeal of

A.A., 7/13/18, at 13. After our review of the record, we conclude that the

trial court’s finding that Stepmother was a perpetrator of the abuse is

supported by competent evidence, and we affirm based upon Judge Menges’

opinion. See id. at 5-6.

      Next, Stepmother’s argument that she was not provided notice that

emotional abuse was an issue that could be determined by the court at the

April 18, 2018 adjudicatory hearing is, like Father’s identical claim, meritless.

See discussion above, supra at 6-10.




                                     - 11 -
J-A02001-19
J-A02002-19



      Finally, Stepmother claims that the court abused its discretion in

denying her request to release Child from shelter care. We disagree. We refer

Stepmother to the decision in In re Kerr, 481 A.2d 1225 (Pa. Super. 1984)

(juvenile held beyond period of time provided by statute can petition court for

immediate release (which guardian ad litem did not, but Stepmother did), and

if not released, can petition the Superior Court (which Stepmother did not)).

Here, the court denied Stepmother’s petition at the April 18, 2018 hearing.

Stepmother did not petition this Court. Further, physical custody of Child has

been returned to the parents, and thus this is not grounds to disturb the

adjudication of dependency.      See Pa.R.J.C.P. 1126 (“A child shall not be

released, nor shall a case be dismissed, because of a defect in the form or

content of the pleading or a defect in the procedures of these rules, unless the

party raises the defect prior to the commencement of the adjudicatory

hearing, and the defect is prejudicial to the rights of a party.”).

      We find no error or abuse of discretion. See In re R.P., supra; In re

C.J., supra. The parties are instructed to attach the trial court’s opinions in

the event of further proceedings.

      Order affirmed.




                                     - 12 -
J-A02001-19
J-A02002-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/21/2019




                          - 13 -
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO -Circulated
                                                                             ABEL - 7/13/2018
                                                                                       03/04/2019- 02:55
                                                                                                   PUBLICPM - 17




                                                                                                               .........
                                                                                            �;
                                                                                            ("')
                                                                                                               (!7,t
                                                                                            .·,,,              {..;;'�
                                                                                           c . .-
                                                                                           ,...,
                                                                                                   I,"?        c_                    ..   ":""'
                                                                                                              c:
                                                                                                                           ("'-

                                                                                                   ;..q
                                                                                           i -... :;,.:
                                                                                                     :::0     r·-
                                                                                                                                 t.
                                                                                                                           ...,...,_.
                                                                                                                                           I
                                                                                           ::';'
                                                                                                                           f"''="='"-
                                                                                           ,::·.�:-'          w            l
                                                                                           (""j c )
                                                                                          (.""! c:)           ::!2
                                                                                                              -' ..
                                                                                                                                .;

                                                                                          S�-�-:                           �'
                                                                                                                           I
                                                                                          :::-; r        ••   (...,)           ·-·
                                                                                                    "•
                                                                                          -..;
                                                                                                              r-o
                                                                                          -·� ..              c.n
                                                                                          "'(}'
                                                                                          •.




              IN THE COURT OF COMMON PLEAS OF CUMBERLAND COUNTY,
                                  PENNSYLVANIA
                                JUVENILE DIVISION


            In the Interest Of:                             CP-21-DP-0000124-2017
            L.J.A., A Minor
                                                            933 MDA2018

            Appeal of: J.S.A.


              MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO
              RULE 1925(a)(2)(ii} OF THE PENNSYLVANIA RULES OF APPELLATE
                                         PROCEDURE

                   AND NOW, this zo" day of June, 2018, the Court is in receipt of

            AppeJlant's statement of errors complained of on appeal, as required by the Rules

            of Appellate Procedure for a Children's Fast Track Appeal. Pa.R.A.P 1925(a)(2)(i).

            The Court hereby reaffirms its Order of Adjudication and Disposition of February

                                                        1
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            12, 2018, adopts its Findings of the same day, as well as the Findings of September

            7, 2017, and offers further discussion, below.



                                                  HISTORY

                    L.J.A., six, is the natural born daughter of Justin Abel, Appellant (hereinafter

            "Father"), and Ms. Margaret Murphy ("Mother"). L.J.A. is also at the center of a

            contentious custody dispute which is the subject of litigation in Cumberland

            County, Pennsylvania. Between April and August of 2017, the Cumberland County

            Children and Youth Services Agency (CYS) received at least six referrals naming

            L.J.A. as a victim of abuse. Five specifically identified Ms. Murphy as the alleged

            perpetrator; one identified someone with whom Ms. Murphy associates as the

            alleged perpetrator. Father freely acknowledges having made the referrals. Five of

            the referrals were deemed unfounded. This appeal involves the sixth referral. On

            August 23, 2017, a CYS caseworker made a scheduled visit to see L.J .A. at

            Father's home. Present at the visit were Father, L.J.A., and Stepmother, Ashley

            Abel. At that time, the caseworker observed injuries on the child's back, which

            were described as "circular red marks." Dependency Petition 111 (Sept. 1, 2017).

            L.J .A. told the caseworker that she had fallen at daycare; she was not experiencing

            pain. However, Father and Stepmother insisted that the marks were not due to a

            fall.


                                                        2
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




                   CYS received a referral three days later on August 26, alleging that Mother

            was not feeding L.J.A. Another referral was received four days later on August 30,

            claiming that L.J .A. had disclosed that the circular red marks on her back were

            caused by Mother hitting her with a hammer. The following day, Mother met with

            the CYS caseworker. The caseworker attempted to engage Mother in a safety plan,

            including supervised contact. Mother did not agree that a safety plan was

            necessary; she provided time-stamped photographs taken the morning of August

            23, the day of the alleged hammer injuries, showing L.J.A. without injuries,

            minutes before going to before school care. Id. ,r,I14-15.When asked why she

            would take such photographs, Mother reported that doing so was suggested to her

            by Jaw enforcement officers during previous investigations to prove lack of injury

            before custodial exchanges.

                   A shelter care hearing was held August 31, 2018 and L.J .A. was placed in

            foster care.1 CYS filed a Dependency Petition September I, 2017, citing concerns

            not only of where the red circular injuries had come from, but also about the very

            contentious custody situation, and whether Father and Stepmother were pushing

            the child to talk about inappropriate things and coaching her. Id. iJi!16-l 7. An

            adjudicatory hearing was held before a hearing officer on September, 7. Kinship


            1
              Apparently it is the custom in Cumberland County to record shelter care hearings and produce
            transcripts from the recordings as needed. Unfortunately, the recording of the shelter care
            hearing in the instant case was lost, and no transcript is available.
                                                          3
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            caregivers were identified, and L.J.A. was placed with her paternal grandparents.

            Four adjudicatory hearings were held before this court over the course of the next

            nine months before a determination of dependency and a finding of abuse were

            entered on May 10, 2018.2

                   On June 8, 2018, Father appealed and simultaneously filed a Concise

            Statement of Matter Complained of Pursuant to Pa. R.A.P. 1925 (b). Appellant

            identifies several alleged errors,




                         1. The Lower Court erred as a matter of law finding that the Appellant
                         herein was a perpetrator of emotional abuse because:
                               A. Two Petitions of Dependency were filed against the
                               Appellant herein, and neither raised the issue of emotional
                               abuse.

                                B. During the course of the proceedings, the issue of
                                "emotional abuse" arose sua sponte by the Court, but all parties
                                on the record agreed that no emotional abuse issue was part of
                                this proceeding.

                         2. The Lower Court erred as a matter of law or abused its discretion in
                         its Order of May 10, 2018, finding the Father, Justin Abel, was given
                         notice of the Agency's intention to pursue a finding of emotional
                         abuse.

                          3. The Lower Court erred as a matter of law or abused its discretion
                          in its Order of May 10, 2018, that the Child was dependent.




            2
             Father, Justin Abel, is the Court Appointed Mental Health Attorney for Cumberland County.
            Accordingly, the Cumberland County Court of Common Pleas recused itself, and Appointed the
            undersigned to preside over the case.

                                                         4
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




                         4. The Lower Court erred as a matter of law or abused its discretion in
                         denying the Motion to Release the Child from Shelter Care custody.
                         The Lower Court erred as a matter of law or abused its discretion in
                         making a determination that the Child was emotionally abused by the
                         Father, Appellant herein, when it was expressly noted on the record
                         that the issue of"emotional abuse" was not part of the proceeding.

                         5. The Lower Court erred as a matter of law or abused its discretion in
                         that the Court declared that the Dependent was not subject of physical
                         abuse and the Court declared that the Child was not subject of
                         inappropriate suggestions from the Father, as contained in each of the
                         two Petitions, then on its own determined that the Child was the
                         subject of emotional abuse when there was no record of same.


            Statement of Errors Complained of on Appeal. The court hereby reaffirms its

            Findings, and Order of Adjudication and Disposition of May 10, 2018, as

            discussed below.

                                                  DISCUSSION

                  The standard of review in dependency cases is abuse of discretion.



                         As the Superior Court stated, the standard of review in dependency
                         cases requires an appellate court to accept the findings of fact and
                         credibility determinations of the trial court if they are supported by the
                         record, but does not require the appellate court to accept the lower
                         court's inferences or conclusions of law. Accordingly, we review for
                         an abuse of discretion.


            In re R.J.T., 9 A.3d 1179, 1190 (PA. 2010) (internal citations omitted).

                         1. Father first alleges that this Court erred in finding that Father was a

            perpetrator of emotional abuse because the issue of emotional abuse was not raised
                                                      5
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            by the dependency petition, and claims that the issue of emotional abuse was only

            raised sua sponte. This is factually inaccurate. The Amended Dependency Petition

            filed December 6, 2017 alleges that the child is a victim of child abuse as defined

            at 23 Pa.C.S. §6303. The statute states inter alia,



                         (b. l) Child abuse.--The term "child abuse" shall mean intentionally,
                         knowingly or recklessly doing any of the following:

                         ( 1) Causing bodily injury to a child through any recent act or failure to
                         act.

                         (2) Fabricating, feigning or intentionally exaggerating or inducing a
                         medical symptom or disease which results in a potentially harmful
                         medical evaluation or treatment to the child through any recent act.

                         (3) Causing or substantially contributing to serious mental injury to a
                         child through any act or failure to act or a series of such acts or
                         failures to act.

            23 Pa:c.S.A. § 6303(b.l). The statute clearly includes provisions for mental injury,

            which we take to be synonymous with emotional abuse. The dependency petition

            alleges,



                         The child: 1) is without proper parental care or control, subsistence,
                         education as required by law, or other care or control necessary for
                         his/her physical, mental, or emotional health, or morals ....


            Amended Dependency Petition at 3. While this may be standard boilerplate

            language, that fact would only further reinforce the notion that a person in Father's
                                                       6
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            position is on notice that the issue of emotional abuse is, in fact, before the court.

            Appellant Father strongly protests that emotional abuse was raised sua sponte, but

            it was clearly raised by the Amended Dependency Petition of December 6, 2017.

            The fact that Father chooses to interpret the word "abuse" to mean only physical

            abuse does not override the legislature's clear intent to include mental and

            emotional abuse within the definition of abuse.

                  Further, the record clearly indicates that mental and emotional abuse were a

            concern from the outset of the CYS investigation. The CYS solicitor questioned

            psychologist Dr. Valentines Krecko:



                         Q: Dr. Krecko, you were asked in September of2017 evaluate
                         [L.J.A.] with an eye toward whether there was, perhaps, I think it was
                         emotional, well, you tell us. Was it for emotional abuse with the
                         potential for coaching?

                         A: My evaluation was geared toward determining whether [L.J.A.]
                         suffered mental injury due to the contentious custody battle between
                         her parents.


            Hr'g Tr. 28. February 14, 2018. Dr. Krecko would go on to testify that he tested

            L.J.A. for emotional abuse on September 21, 2017. Id. at 32. He found none at that

            time. He evaluated her again on January 4, 2018, and came to a different

            conclusion, "My conclusion as of January 4th was that-I'm reading this now.




                                                       7
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            [L.J.A's] emotional and behavioral functioning show clear evidence of serious

           mental injury .... " Id. at 34.

                   Father's counsel claimed surprise at the February hearing, because he

            claimed he had not had opportunity to review Dr. Krecko's report of January 4th.

            We recognize that there is some validity to that objection. However, all parties

           were equally surprised by Dr. Krecko's report, and thus there was no unfair or

           prejudicial surprise. Additionally the adjudicatory hearing was extended, to include

            a full day in April and a full day in May. Thus, all parties had adequate opportunity

           to review the report, call Dr. Krecko for cross-examination and provide argument

           to the contrary.

                  The issue of emotional abuse did not arise sua sponte, but as the CYS

            solicitor stated, "As we all recall during testimony, additional information came

            out triggering an emotional abuse investigation." Id. at 37. At the December

            hearing, the Court heard testimony that Lilian had displayed "troubling

            aggression," and as a result Dr. Krecko expressed ''that she is experiencing

            evidence of serious mental injury," and "is at high risk for future psychological

            problems, especially if the conflict between her parents continues." Hr'g Tr. at 61

            (Dec. 7, 2017). Clearly, the issue of emotional abuse was at issue from the

            beginning of and throughout the proceedings. Father cannot claim that he was not




                                                      8
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




           on notice that emotional abuse was at issue during the proceedings when the record

           clearly indicates otherwise. Accordingly, we reaffirm.

                  As to the second issue, we incorporate the above discussion and add, that we

           agree with CYS that they "do not have to include every potential indication of

           abuse in this hearing." The petition for dependency need only specify whether the

           protective Agency seeks a finding of abuse. The petition need not specify which of

           the several types of abuse defined by the statute is suspected. Nonetheless, Father

           clearly was on notice as the record is replete with references to allegations of

           coaching and suspected emotional and mental abuse.

                  As to the third alleged error, we reaffirm our finding that the child was and

           is dependent. Again,



                         As the Superior Court stated, the standard of review in dependency
                         cases requires an appellate court to accept the findings of fact and
                         credibility determinations of the trial court if they are supported by the
                         record, but does not require the appellate court to accept the lower
                         court's inferences or conclusions of law. Accordingly, we review for
                         an abuse of discretion.


            In re R.J.T., 9 A.3d 1179, 1190 (PA. 2010) (internal citations omitted). We gave

            great weight to Dr. Krecko' s analyses and opinions, including his statement that,

            "In my medical opinion, father should be charged with child abuse in the form of




                                                      9
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            inflicting serious psychological injury to [L.J.A.)." Hr'g Tr. at 38 (Feb. 14, 2018).

            We also gave great credence to his observation that,


                         In my 26 years of clinical experience, I have found that allegations of
                         abuse that are made within the context of a custody evaluation must
                         be viewed with a high degree of suspicion and that continued
                         allegations of abuse can be detrimental to a child's mental health.


            Hr'g Tr. at 54-55. (Dec. 7, 2017). As stated above, Father acknowledged that he

            made a multitude of referrals to CYS alleging that Mother abused L.J.A. All of the

            referrals were properly investigated and deemed unfounded, save for one. That

            referral, however, did not lead to a finding that Mother had abused the child. Quite

            the contrary. Mother produced evidence, in the form of photographs, showing

            L.J.A. without bruises moments before she left Mother's home for school. This, of

            course, begged the question of why Mother would be taking such pictures. Mother

            testified, credibly and convincingly, that law enforcement had suggested she do so,

            because of Father's repeated reports to CYS and law enforcement that Mother was

            abusing the child.

                  Mother's testimony on this point was reinforced by the testimony of Officer

            Lane Pryor of the Camp Hill Police Department. Officer Pryor testified, inter alia,

            that he had received a call from Father on June 24, 2017. Father related to Officer

            Pryor that L.J.A. had used a "safe word" during a telephone call. Father had taught

            L.J .A. to use the safe word, actually a phrase, to signal to him that Mother was
                                                      10
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            hitting or otherwise abusing her. Curiously, Father insisted that the officer not visit

            Mother's residence to ensure that the child was safe. Rather he stated that he had

            made the call for documentation purposes only. Hr'g Tr. at 10-11 (May 10, 2018).

            We find this extremely incongruous with the expected mind-state of a Father who

            suspects his child is being abused. Dr. Krecko testified that teaching a child to use

            code words in this manner creates a "climate of mistrust in the child where the

            child may fear that they cannot trust parents ... " and "instills fear." Hr'g Tr. at 56

            (Dec. 7, 2017). In this case, Father had taught the child to use code words to

            effectively create a climate of mistrust and fear of her Mother, when in fact, all of

            Father's attempts to have Mother deemed abusive had failed.

                  Regarding the back bruising that that the CYS caseworker, Ms. Nieves,

            witnessed, and that Father used as the grounds for another CYS referral, the child

            stated to the caseworker at the time that they had come from a fa]l on the

            playground. Father insisted that they were the results of mother hitting L.J.A. L.J.A

            would later tell Ms. Tanya Blough, effectively her paternal grandmother, that
                                  '


            Father had lied, and that Mother had never hit her with a hammer. Hr'g Tr. at 81

            (Dec. 7, 2017). Ms. Blough was so struck by L.J .A.' s disclosure that she reduced it

            to writing. CYS Exhibit 9. We found Ms. Blough to be extremely credible.

                  We found Father, on the other hand, to be extremely not credible. Father

            attempted to justify his multiple referrals to CYS and law enforcement as having


                                                       11
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            been made because he was, he claimed, a mandated reporter. Hr' g Tr. at 54 (May

            I 0, 2018). He testified that as an assistant lacrosse coach for a local high school, he

            was mandated to report all suspected child abuse, and it was for that reason that he

            made the multitude of referrals. We are not convinced. Father is an attorney,

            trained in the law and licensed in the Commonwealth of Pennsylvania. As such, he

            knew or should have known that his duties as a mandated reporter were meant to

            protect the children he encountered during the course of his employment with the

            school. The duties clearly do not extend into his contentious custody battle.

                  Father further lost credibility when he testified that he had never sought

            primary physical custody of L.J .A. In fact, the Custody Complaint of August 8

            2016, and the Petition for Modification of March 13, 2017 both seek primary

            physical custody. Hr'g Tr. at 130-32 (May 10, 2018). Father would attempt to say

            that the Complaint and Petition were the results of his lawyer not following

            directions. As Father is an attorney, and Father signed the Verification for both

            documents, we are forced to conclude that Father was not honest in his responses.

                  Finally, we find that Father was completely comfortable with attempting to

            mislead the court. He was, in fact, entirely incapable of be honest about his use of

            the pronoun "we." While describing points of frustration in the custody battle,

            Father made innumerable statements such as "we were extremely frustrated," "we

            sent Margaret an e-mail," and "we would receive an e-mail back." Id. at 111.


                                                       12
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            Clearly, the "we" in these contexts referred to Father and Stepmother. However, in

            an attempt to protect his wife Father insisted that the pronoun "we" referred to

           himself and his attorney.3 We simply cannot believe that Father, an attorney

           himself, sits down with his lawyer to email his ex-wife about summer camp for

           L.J.A. Taken in the aggregate, we have no choice but to conclude that Father is

            simply not credible, and that he is more than willing to resort to dishonesty to

            further his goals.

                   Dependency proceedings are governed by the Juvenile Act, 42 Pa.C.S. §§

            6301-6375.



                          The Juvenile Act defines "dependent child" as follows, in relevant
                          part. "Dependent child." A child who: (1) is without proper parental
                          care or control, subsistence, education as required by law, or other
                          care or control necessary for his physical, mental, or emotional health,
                          or morals. A determination that there is a lack of proper parental care
                          or control may be based upon evidence of conduct by the parent,
                          guardian or other custodian that places the health, safety or welfare of
                          the child at risk, including evidence of the parent's, guardian's or other
                          custodian's use of alcohol or a controlled substance that places the
                          health, safety or welfare of the child at risk[.] 42 Pa.C.S.A. § 6302. In
                          order to adjudicate a child dependent, the court must determine that
                          the above definition has been met by clear and convincing evidence.




            3
             Stepmother was also indicated in these proceedings, and a Finding of Abuse was entered
            against her as well. Stepmother sought to have her name removed from the case, stating that
            she is not a care-giver or acting as a parent. We disagree, and address that issue separately in
            Stepmother's appeal.
                                                            13
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




            In re L.V., 127 A.3d 831, 835 (Pa. Super. 2015) (internal citations omitted). We do

            find by clear and convincing evidence that Father's conduct places the health,

            safety and welfare of the child at risk. Reading between the lines, it seems clear

           that Father has attempted to use law enforcement and CYS to create a mountain of

            documentation, which he intends to use as a weapon in the custody battle. He

           practically admitted as much in his call to Officer Lane. It is undisputed that L.J.A.

            is a boisterous and active child. It seems fairly evident that when L.J.A. came

           home from school with bruises she acquired on the playground Mr. Abel seized

            upon the opportunity and engaged in a course of action meant to further his goals

            in the custody dispute. It seems equally evident that Father has coached the child to

            go along with his fabricated theories. L.J.A. stated to her grandmother that Father

            had lied about her being hit with a hammer. During her C.A.C. interview, L.J.A.

            dutifully reported that the bruises on her back came from Mother hitting her with a

            hammer. The dots clearly connect to a conclusion that the child was coached. We

            reaffirm.

                  Regarding Father's fourth alleged error, regarding shelter care, we

            incorporate the above discussion. Additionally, we observe that Father blatantly

            misstates the situation. Our Order of May 10, 2018 states,



                               She [L.J .A.} shall be discharged from the legal and physical
                         custody of the Agency and her placement in the KidsPeace formal
                                                      14
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




                         kinship foster home of her paternal grandfather, Mr. David Abel,
                         effective 05/10/2018. She shall be returned to the physical custody of
                         her mother, Ms. Margaret Murphy. Father, Mr. Justin Abel, shall have
                         the right to periods of unsupervised visitation as stated below. She
                         shall be placed in the shared legal custody of the Agency, Mr. Abel,
                         and Ms. Murphy, effective 5/10/2018.

                                Father shall immediately begin to enjoy unsupervised visits,
                         and they may be made overnight, and they may even be made over a
                         weekend, as the Agency may determine; however, they are not to go
                         to 50/50 until further Order of Court. Father's contact need not be
                         supervised.


            Order of Adjudication and Disposition, at (2 May 10, 2018). Clearly, the child is

           not in shelter care. The Order was crafted thus to ensure that the best interests of

            the child were met, and in the least restrictive means possible. We are aware that

            the Superior Court "has stated strong disapprova] of the use of a dependency

            proceeding as a means of transferring custody of a child from one parent to

            another." In re A.E., 722 A.2d 213, 215 (Pa. Super 1998). The decision to adopt

            this scheme of physical custody was based upon the Guardian ad Litem's valued

            opinion and well-reasoned preference that" ... Father's time be expanded to include

            unsupervised time," and her statement that, "I don't know that it is appropriate for

            the parties to immediately resume their prior custody schedule, however." Hr'g Tr.

            at 151 (May 10, 2018).

                  Father's fifth issue has been addressed above.




                                                     15
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




                  As to Father's sixth alleged error, we adopt the reasoning given above, and

            add that we simply could not find by clear and convincing evidence that physical

            abuse had been perpetrated. Father's allegation of error on this point is not entirely

            clear, but he again seems to petition for a finding of abuse against Mother. As

            stated, Mother produced photographic evidence to support her claim that L.J.A.

            was not injured when she left Mother's home. Further, L.J.A. stated at the time of

            the injury that it came from a fall on the playground. There is simply no evidence,

            only Father's insistence that Mother perpetrated physical abuse.

                  Father alleges that this Court erred in that" ... the Court declared that the

            Child was not subject of inappropriate suggestion from the Father ... /' This is

            inaccurate. As discussed above, we do find by clear and convincing evidence that

            L.J .A. was the subject of inappropriate suggestion.




                                              CONCLUSION

                  For the reasons indicated above, we find that Cumberland County Children

            and Youth Services did provide substantial evidence that L.J .A. was abused, as

            well as clear and convincing evidence that L.J.A. is a dependent child.


                                                      16
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 17




           Accordingly, we reaffirm the Order of Adjudication and Disposition of May I 0,

           2018.

                                                   BY THE COURT,

                                                                                /




                                                   N. CHRIS�GES, JUDGE
                                                   YORK COUNTY COURT OF
                                                   COMMON PLEAS


            The Clerk of Court is directed to serve notice of the entry of this Opinion as
            required by law and rule of court.




                                                     17
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                                                                                       (")           �
                                                                                                     c.;:..'l
                                                                                      ...
                                                                                      (�
                                                                                      ,..:,,         I;;.:)
                                                                                      CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            adopts its Findings of the same day, as well as the Findings of September 7, 2017,

            and offers further discussion, below.



                                                  HISTORY

                  L.J.A., six, is the natural born daughter of Justin Abel, (hereinafter

            "Father"), and Ms. Margaret Murphy ("Mother"). Appellant, A.A, is L.J.A. 's

            Stepmother ("Stepmother"). L.J.A. is also at the center of a contentious custody

            dispute which is the subject of litigation in Cumberland County, Pennsylvania.

            Between April and August of .2017, the Cumberland County Children and Youth

            Services Agency (CYS) received at least six referrals naming L.J.A. as a victim of

            abuse. Five specifically identified Mother as the alleged perpetrator; one identified

            someone with whom Mother associates as the alleged perpetrator. Father

            acknowledges having made the referrals. Five of the referrals were deemed

            unfounded. This appeal involves the sixth referral. On August 23, 2017, a CYS

            caseworker made a scheduled visit to see L.J.A. ·at Father's home. Present at the

            visit were Father, L.J.A., and Stepmother. At that time, the caseworker observed

            injuries on the child's back, which were described as "circular red marks."

            Dependency Petition ,r11 (Sept. 1, 2017). L.J.A. told the caseworker that she had

            fallen at daycare. However, Father and Stepmother insisted that the marks were not

            due to a fall. Interestingly, similar marks were at the center of prior referrals


                                                       2
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            indicating Mother, which the Agency investigated. Those referrals were deemed

            unfounded and the marks were found to be skin irritations. Hr'g Tr. at 53 (Feb. 14,

            2018).

                     CYS received a referral three days Jater on August 26, alleging that Mother

            was not feeding L.J .A. Another referral was received four days later on August 30,

            claiming that L.J .A. had disclosed that the circular red marks on her back were

            caused by Mother hitting her with a hammer. The following day, Mother met with

            the CYS caseworker. The caseworker attempted to engage Mother in a safety plan,

            including supervised contact. Mother did not agree that a safety plan was

            necessary; she provided time-stamped photographs taken the morning of August

            23, the day of the alleged hammer injuries, showing L.J.A. without injuries,

            minutes before going to before school care. Id. ,r,r 14-15. When asked why she

            would take such photographs, Mother reported that doing so was suggested to her

            by law enforcement officers during previous investigations to prove lack of injury

            before custodial exchanges.

                     A shelter care hearing was held August 31, 2018 and L.J .A. was placed in

            foster care.1 CYS filed a Dependency Petition September 1, 2017, citing concerns

            not only of where the red circular injuries had come from, but also about the very


            1
              Apparently it is the custom in Cumberland County to record shelter care hearings and produce
            transcripts from the recordings as needed. Unfortunately, the recording of the shelter care
            hearing in the instant case was lost, and no transcript is available.

                                                          3
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            contentious custody situation, and whether Father and Stepmother were pushing

            the child to talk about inappropriate things and coaching her. Id. 1116-17. An

            adjudicatory hearing was held before a hearing officer on September 7, 2017.

                  Kinship caregivers were identified, and L.J .A. was placed with her paternal

            grandparents. Four adjudicatory hearings were held before this court over the

            course of the next nine months before a determination of dependency and a finding

            of abuse were entered on May 10, 2018.2

                  On June 6, 2018, Stepmother appealed, filing a children's fast track appeaJ.

            However, the required Concise Statement of Matters Complained of on Appeal

            was not filed. Thus, we cannot address particular concerns. The court hereby

            reaffirms its Findings, and Order of Adjudication and Disposition of May 10, 2018,

            as discussed below.



                                                    DISCUSSION

                  The standard of review in dependency cases is abuse of discretion.



                         As the Superior Court stated, the standard of review in dependency
                         cases requires an appellate court to accept the findings of fact and
                         credibility determinations of the trial court if they are supported by the
                         record, but does not require the appellate court to accept the lower

            2
             Father, Justin Abel, is the Court Appointed Mental Health Attorney for Cumberland County.
            Accordingly, the Cumberland County Court of Common Pleas recused itself, and Appointed the
            undersigned to preside over the case.

                                                         4
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                         court's inferences or conclusions of law. Accordingly, we review for
                         an abuse of discretion.


            In re R.J.T., 9 A.3d 1179, 1190 (PA. 2010) (internal citations omitted). All

            determinations regarding dependency and abuse were findings of fact, which were

            largely influenced by determinations of credibility.

                  Stepmother has long disputed her role in these proceedings, claiming that

            she ought not to be named in the dependency petition, because she is not a

            biological parent or legal guardian of the child. The Juvenile Act is clear in its

            intent to apply to more classes of persons than just parents,



                         A determination that there is a lack of proper parental care or control
                         may be based upon evidence of conduct by the parent, guardian or
                         other custodian that places the health, safety or welfare of the child at
                         risk, including evidence of the parent's, guardian's or other custodian's
                         use of alcohol or a controlled substance that places the health, safety
                         or welfare of the child at risk....                  ·


            42 Pa.C.S.A§ 6302. We find with absolute certainty that Stepmother falls into the

            category of "other custodian." Father testified that it was Stepmother who first

            noticed the injuries which were at the center of the final referral to CYS. Hr'g Tr.

            at 58 (May 10, 2018). Stepmother prepared L.J.A. 's meals. Id. Stepmother was

            present and participating along with Father during the CYS visit to the home. Id. at

            60. Stepmother attended Back to School Night, and registered L.J.A. for the after-


                                                       5
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            school-care program. On August 30, 2017, Father sent an email to the school with

            instructions to release L.J.A. to Father or Stepmother, only; not to Mother.

            Stepmother clearly falls within the category of "other custodian." Thus, CYS's

            inclusion of Stepmother in the dependency petition was proper. It seems then, that

            only two issues remain which could form the basis of Stepmother's appeal: the

            finding of abuse and the finding of dependency. We address them in turn.

                   The Amended Dependency Petition filed December 6, 2017 alleges that the

            child is a victim of child abuse as defined at 23 Pa.C.S. §6303. The statute states

            inter alia,



                          (b. l) Child abuse.--The term "child abuse" shall mean intentionally,
                          knowingly or recklessly doing any of the following:

                          (1) Causing bodily injury to a child through any recent act or failure to
                          act.

                          (2) Fabricating, feigning or intentionally exaggerating or inducing a
                          medical symptom or disease which results in a potentially harmful
                          medical evaluation or treatment to the child through any recent act.

                          (3) Causing or substantially contributing to serious mental injury to a
                          child through any act or failure to act or a series of such acts or
                          failures to act.

                   23 Pa.C.S.A. § 6303(b.1). The statute clear]y includes provisions for mental

            injury, which we take to be synonymous with emotional abuse. The dependency

            petition alleges,


                                                        6
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                          The child: 1) is without proper parental care or control, subsistence,
                          education as required by law, or other care or control necessary for
                          his/her physical, mental, or emotional health, or morals ....


            Amended Dependency Petition as 3. We find that CYS produced clear and

            convincing evidence that L.J.A. is the victim of abuse. Dr. Krecko testified

            convincingly,



                          Q: Dr. Krecko, you were asked in September of2017 to evaluate
                          [L.J.A.] with an eye toward whether there was, perhaps, I think it was
                          emotional, well, you tell us. Was it for emotional abuse with the
                          potential for coaching?

                          A: My evaluation was geared toward determining whether [L.J.A.]
                          suffered mental injury due to the contentious custody battle between
                          her parents.


            Hr'g Tr. 28. (Feb. 14, 2018). Dr. Krecko would go on to testify that he tested

            L.J.A. for emotional abuse on September 21, 2017.Id. at 32. He found none at that

            time. He evaluated her again on January 4, 2018, and came to a different

            conclusion,



                          ... My conclusion as of January 4th was that-I'm reading this now.
                          [L.J.A's] emotional and behavioral functioning show clear evidence
                          of serious mental injury ....


            Id. at 34.
                                                       7
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                  At the December hearing, the Court heard testimony that Lilian had

            displayed "troubling aggression," and as a result Dr. Krecko opined "that she is

            experiencing evidence of serious mental injury," and "is at high risk for future·

            psychological problems, especially if the conflict between her parents continues."

            Hr'g Tr. 61 (Dec. 7, 2017). We also gave great credence to his observation that,



                          In my 26 years of clinical experience, I have found that allegations of
                          abuse that are made within the context of a custody evaluation must
                          be viewed with a high degree of suspicion and that continued
                          allegations of abuse can be detrimental to a child's mental health.


            Hr'g Tr. 54-55. December 7, 2017. We find, by clear and convincing evidence, that

            L.J.A. is the victim of emotional abuse. Only the question of who perpetrated the

            abuse remains. We find, also by clear and convincing evidence that Father and

            Stepmother colluded in perpetrating emotional abuse.3

                   As stated above, Father acknowledged that he made a multitude of referrals

            to CYS alleging that Mother abused L.J.A. All of the referrals were properly

            investigated and deemed unfounded, save for one. That referral, however, did not

            lead to a finding that Mother had abused the child. Quite the contrary. Mother

            produced evidence in the form of photos showing L.J .A. without bruises moments


            3
             Father was also found, on the record, in our Order of Adjudication and Disposition of May 10,
            2018 to have been abusive. Father fried an appeal as well, to which we responded via Opinion
            on July 10, 2018.

                                                           8
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




           before she left Mother's home for school. This of course begged the question of

           why she would be taking such pictures. Mother testified, credibly and

           convincingly, that law enforcement had suggested she do so, because of Father's

           repeated reports to CYF and law enforcement that Mother was abusing the child.

                  Mother's testimony on this point was reinforced by the testimony of Officer

           Lane Pryor of the Camp Hill Police Department. Officer Pryor testified, inter alia,

           that he had received a call from Father on June 24, 2017. Father related to Officer

            Pryor that L.J.A. had used a "safe word" during a telephone call. Father testified

            that he and Stepmother had taught L.J .A. to use the safe word, actually a phrase, to

            signal them that Mother was hitting or otherwise abusing her.



                         We told her [L.J.A.] that if her mother was hitting her and she wanted
                         to tell us about it, to use the phrase 'I don't like cheese, because it
                         would be exactly opposite of what she does.


           Hr' g Tr. at 82 (May l 0, 2018). And,

                         We also instructed her that if she had been hurt, I believe, to let us
                         know, or, I am sorry, instruct is the wrong word. We asked her if she
                         wanted to let us know that she had been hurt to tell us that she liked
                         shrimp, because she hates it ....


            Id. at 83. Curiously, Father insisted that the officer not visit Mother's residence to

            ensure that the child was safe. Rather, he stated that the call had been for



                                                       9
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            documentation purposes only. Id. The solicitor for CYS questioned Father on this

            topic,

                           Q: And yet when you heard these code words from her, you instructed
                           the police not to check on her?

                           A: We did.

                           Q:Why?

                           A: The reason we did was it was late at night. I believe it was about, I
                           think Officer Pryor testified it was 8:51 in the evening. [L.J.A.]'s
                           bedtime as far as we knew was 8:00, so they would have to wake her
                           up. The other thing that concerned us at that time was that these,
                           [L.J .A.] had told us on a Saturday, and we were concerned that if
                           Officer Pryor approached Margaret and these things were actually
                           happening, that there was a possibility that further harm could come to
                           [L.J.A.} on Sunday, the full day of Sunday, and then Monday
                           morning as well, as we were concerned that that might happen.

                           Q: But you weren't concerned enough for him to go out and check on
                           her?

                           A: I think that's an oversimplification. We were scared. We were
                           scared sick, however, we were concerned that [L.J.A.] would not be
                           removed from the house, and that further abuse, there was a potential
                           for further harm, and so rather than risk that, we instructed him to
                           make is as a documentary only.




                     We find this extremely incongruous with the expected mind-state of a Father

            who suspects his child is being abused. Further, we find Father's continued use of

            the pronoun "we" to be extremely telling. Clearly, Father and Stepmother are

            working in concert. Father's testimony makes it clear that Stepmother is taking part
                                                       10
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            in the decision making process throughout the Abels' interactions with CYF ·and

            law enforcement.

                   Dr. Krecko testified that teaching a child to use code words in this manner

            creates a "climate of mistrust in the child where the child may fear that they cannot

            trust parents ... " and "instills fear." Hr'g Tr. at 56 (Dec. 7, 2017). In this case,

            Father and Stepmother had taught the child to use code words to effectively create

            a climate of mistrust and fear of her Mother, when in fact, aJI of the Abels'

            attempts to have Mother deemed abusive had failed.

                   Regarding the back bruising that that the CYS caseworker, Ms. Nieves,

            witnessed, which formed the grounds for another CYS referral, the child stated to

            the caseworker at the time that they had come from a fall on the playground.

            L.J.A. 's teacher testified that L.J.A. did not seem to be in pain on the date in

            question, nor did she express being in any pain or discomfort. Hr'g Tr. (April 18,

            2018). The before and after school care providers testified to the same. Yet, Father

            and Stepmother insisted that they were the results of mother hitting L.J.A.

                   During her C.A.C. forensic interview, L.J.A. did state that Mother had hit

            her with a hammer. She could not, however, describe or identify a hammer. Nor

            could she reproduce the likeness of a hammer. L.J.A would later tell Ms. Tanya

            Blough, effectively her paternal grandmother, that Father had lied, and that Mother

            had never hit her with a hammer. Hr'g Tr. 81 December 7, 2017. Ms. Blough was


                                                       . 11
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




            so struck by L.J.A.'s disclosure that she reduced it to writing. CYS Exhibit 9. We

            found Ms. Blough to be extremely credible. Thus, it seems obvious that the child

            was coached.

                  Father attempted to justify his multiple referrals to CYS and law

            enforcement as having been made because he was, he claimed, a mandated

            reporter. Hr'g Tr. at 54 (May 10, 2018). Although Father appears to be the primary

            actor, we find by clear and convincing evidence that Stepmother and Father acted

            in concert. While describing points of frustration in the custody battle, Father made

            innumerable statements such as "we were extremely frustrated," "we sent Margaret

            an e-mail," and "we would receive an e-mail back." Id. at 111. Clearly, the "we" in

            these contexts was Father and Stepmother. However, in an attempt to protect his

            wife Father insisted that the "we" referred to himself and his attorney. We simply

            cannot believe that Father, an attorney himself, sits down with his lawyer to email

            his ex-wife about summer camp for L.J.A. During the CYS visit Father stated, "We

            indicated that Lilian had come home again with marks ... ," Stepmother was the

            only other person present during the visit. Thus, Stepmother was clearly included

            in the "we," not Father's attorney. Hr'g Tr. at 60 (May 10, 2018).

                  When asked about actions taken following the discovery of the bruises, but

            before L.J.A.'s entrance into shelter care, Father stated




                                                      12
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                         ... we had contacted [L.J .A.'] pediatrician, we had contacted other

                         independent medical, other independent medical practitioners for

                         advice, and contacted and actually e-mailed Jenna to find out what we

                         should do, and contacted Children & Youth Services, what we should

                         do with these marks"

            Id. at 62. The record is rife with such examples. It is clear the Stepmother and

            Father acted in concert to make multiple allegations of abuse against Mother.

                  Our finding of dependency follows naturally from our finding of abuse.

            Thus, we will not repeat the rationale, but do adopt the preceding discussion

            herein. Dependency proceedings are governed by the Juvenile Act, 42 Pa.C.S. §§

            6301-6375.



                         The Juvenile Act defines "dependent child" as follows, in relevant

                         part. "Dependent child." A child who: (1) is without proper parental

                         care or control, subsistence, education as required by law, or other

                         care or control necessary for his physical, mental, or emotional health,

                         or morals. A determination that there is a lack of proper parental care

                         or control may be based upon evidence of conduct by the parent,

                         guardian or other custodian that places the health, safety or welfare of

                         the child at risk, including evidence of the parent's, guardian's or other


                                                      13
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                         custodian's use of alcohol or a controlled substance that places the

                         health, safety or welfare of the child at risk[.] 42 Pa.C.S.A. § 6302. In

                         order to adjudicate a child dependent, the court must determine that

                         the above definition has been met by clear and convincing evidence.



            In re L.V., 127 A.3d 831, 835 (Pa. Super. 2015) (internal citations omitted). We do

            find, for the reasons stated above, by clear and ·convincing evidence that

            Stepmother's conduct places the health, safety and welfare of the child at risk. It is

            clear that Father and Stepmother colluded to use law enforcement and CYS to

            create a mountain of documentation to use as a weapon in the custody battle.

            Father practically admitted as much in his call to Officer Lane. Again, throughout

            his testimony regarding that call, Father described all actions and decision making

            as having been done by "we," Father and Stepmother.

                  It is undisputed that L.J .A. is a boisterous and active child. It seems fairly

            evident that when L.J.A. came home from school with bruises she acquired on the

            playground, Father and Stepmother seized upon the opportunity and engaged in a

            course of action meant to further Father's goals in the custody dispute. It seems

            equally evident that the child was coached to go along with their fabricated

            theories. Accordingly, we reaffirm.




                                                       14
CP-21-DP-0000124-2017 - MEMORANDUM OPINION IN SUPPORT OF ORDER PURSUANT TO - ABEL - 7/13/2018 - PUBLIC - 15




                                              CONCLUSION

                    For the reasons indicated above, we find that Cumberland County Children

            and Youth Services did provide substantial evidence that L.J.A. was abused, as

            well as clear and convincing evidence that L.J .A. is a dependent child.

            Accordingly, we reaffirm the Order of Adjudication and Disposition of May 10,

            2018.

                                                   BY THE COURT,




                                                                            ENGES, JUDGE
                                                                           URTOF



            The Clerk of Court is directed to serve notice of the entry of this Opinion as
            required by law and rule of court.




                                                     15